Opinion by
Mr. Justice Frazer,
In January, 1890, Isaac L. Shetter, appellee, was declared an habitual drunkard and a committee appointed to take care of his estate, which consisted of a farm valued at $5,700, subject to a mortgage of $2,300 and personal property aggregating the sum of $300. On January 27, 1891, on petition of Ms wife, appellant, the court ordered the committee to pay her the sum of $120 annually- “for the support of the 'said Barbara and her children so long as she remains on the farm and is given the privileges now accorded her by the committee.” The privileges referred to consisted in the use of five rooms in the house, food and pasture for a horse and cow, the right to raise poultry and the use of the garden and fruit on the farm. There were four children, two of whom were self-supporting, the others a girl aged 14 and a boy aged 12 lived with their mother. Mrs. Shetter continued to reside on the farm and received in all payments in cash or its equivalent amounting to approximately $600, or five years’ allowance. In 1895, Shetter presented a petition to the court below stating he had become habitually sober and asking that his property be restored to him. Testimony was taken under this petition but no decree or order was made. In 1921 he presented a similar petition *275in which proceeding it was admitted by counsel for the wife that appellee had, during the preceding five years, been a sober man, contending, however, he was not entitled to have his property restored to him until that part of the order of court requiring payment of $120 per year should be complied with by payment in full to date of all deferred amounts, with interest, and by petition presented asked for an order requiring such payment to be made. Testimony taken in this proceeding showed the children, who in 1891 were dependent upon the wife for support, were no longer charges upon her, the daughter having married and the son being self-supporting. The committee had on hand, after paying expenses required in operating the farm and keeping it in repair, the sum of $1,937.21. The court below revoked the order of maintenance made in 1891, dismissed the wife’s petition for payment of arrearages in her allowance under the original order and directed the committee to turn over the property to Shetter. From that order the wife appealed and the only question for our consideration is whether the court had power to revoke the order of 1891 without requiring arrearages to be paid.
The general power of the court below to modify or revoke its decree, as the circumstances and relations of the parties change from time to time, cannot be denied. Such right is a necessary incident to the power to make the order in the first place. Appellant was evidently satisfied to continue to reside on the farm and receive the advantages of a home and of the improvements and repairs made to the property out of its income and took no action for collecting payments due her until more than a quarter of a century had elapsed and then only in response to the application by her husband to have revoked the order declaring him to bé an habitual drunkard. Her right to proceed at any time to ask the court to order the committee to make payment as directed by the decree is not questioned. She took no such action but was evidently satisfied with the possession of the *276farm and the benefits received from the property. In the meantime conditions have changed. The children dependent upon her for support and who were included in the original order are no longer dependents, nor have they been for many years. The purpose for which the order was granted in part ceased to exist at the time the son became self-supporting and the daughter married. While the decree of the court has the force and effect of a judgment and the statute of limitations does not apply (Henry’s Est., 28 Pa. Superior Ct. 541), it is the right and duty of the court to exercise an equitable discretion in the enforcement of its decree and to refuse to order payment of money for purposes having long since ceased to exist. Had appellant taken steps within a reasonable time to compel payment of the amount due her under the order, the court doubtless would have reduced the allowance to the extent that it included support for her two children since the time they ceased to be dependent' on her. By her action and acquiescence in nonpayment she induced her husband and his committee to refrain from asking that an order be made in the proceeding of 1895, consequently she is now debarred by her conduct from claiming any amount except such part of the allowance as might be reasonably necessary for her individual support, exclusive of allowance to her children, as above indicated. The court below, therefore, should have reduced the fixed allowance to such reasonable amount as would be ample for the support of appellant after her son and daughter became self-supporting, such order to become effective at the time they ceased to be a charge on their mother. The payment under such modified order should be computed without interest previous to 1922, when demand for payment was first made by appellant, and the amount found to be due her should bear interest only after that time.
The decree of the court below is reversed and the record remitted for further proceedings in accordance with the views expressed in this opinion.